Citation Nr: 0817953	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-20 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to the service-connected generalized anxiety 
disorder.

2.  Entitlement to service connection for coronary artery 
disease as secondary to the service-connected generalized 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Howard D. Olinsky, Esq.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to June 1955 
during the Korean Conflict Era. 
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York. 

Correspondence, dated in January 2006, reflects that the 
claims file was lost.  Reasonable efforts were made to locate 
the file, but to no avail.  Therefore, the file was 
reconstructed, albeit, incomplete.  Accordingly, the Board 
will use the best evidence available, such as the rating 
decision that cites or describes missing evidence.  Marciniak 
v. Brown, 10 Vet. App. 198 (1997).

Additionally, a review of the record discloses that in VA and 
private medical reports dated between February 2004 and 
January 2007, the examiners indicated that he veteran's 
nonservice-connected diabetes mellitus was aggravated or made 
worse as a result of the service-connected generalized 
anxiety disorder.  As such, a liberal reading of the record 
appears to have reasonably raised the issue of entitlement to 
service connection for diabetes mellitus on a secondary 
basis.  See, e.g., Hodge v. West, 155 F.3d 1356, 1362-63 
(Fed. Cir. 1998) (VA must develop all potential claims raised 
by the evidence, regardless of how the claim is identified).  
In light of the foregoing and the fact that the July 2003 
rating decision does not indicate that a claim for diabetes 
mellitus has been developed by the RO, this matter is 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether there 
is a causal relationship between the veteran's service-
connected generalized anxiety disorder and his hypertension.

2.  The evidence is in relative equipoise as to whether there 
is a causal relationship between the veteran's generalized 
anxiety disorder and his coronary artery disease.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for establishing entitlement to service 
connection for hypertension as secondary to the service-
connected generalized anxiety disorder are met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007). 

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for establishing entitlement to service 
connection for coronary artery disease as secondary to the 
service-connected generalized anxiety disorder are met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), VA must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim.

The VCAA notice should be provided to a claimant before the 
Agency of Original Jurisdiction (AOJ) renders the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If such notice is sent after the 
initial decision, then it should be sent before a 
readjudication of the claim.  A Supplemental Statement of the 
Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
January 2006.  While this letter was issued subsequent to the 
appealed rating decision, the veteran's case was subsequently 
readjudicated in an April 2006 Statement of the Case, 
consistent with the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present case, such 
notification was provided in a March 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim under 38 U.S.C.A. 
§ 5103A, the VA has obtained records of treatment reported by 
the veteran, and there is no indication from the claims file 
of additional medical treatment for which VA has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

Specifically, the RO has made reasonable efforts to 
reconstruct the file.  The RO complied with all the basic 
misfile procedures.  The entire drawer where the folder 
should have been filed was searched, the drawer above and 
below where the folder should have been filed was searched, 
the cabinets were searched for variations of the two terminal 
digits (namely, digits 78, 79, 71, and 88); folders in the 
cabinets for variations of the beginning digits were also 
searched, as well as a search using transposition of the 
first and last two digits.  The RO also checked for the claim 
number as if the last digit was missing and also tried any 
variation of the terminal digits that would have caused a 
misfiling.  Another search was attempted in January 2006, as 
indicated by an e-mail dated on January 6, 2006.

The Board also concludes, under the presumption of regularity 
of the official acts of public officers, that the veteran 
received adequate notice that the VA was unable to completely 
reconstruct his file.  Marciniak, 10 Vet. App. at 200-201.  
Therefore, the Board finds that a remand for another claims 
file search would be futile.  Accordingly, the Board will use 
the best evidence available, such as the rating decision that 
cites or describes missing evidence.  Id.

The Board also notes that the veteran's service medical 
records are not "necessary" for his claims to be decided in 
the instant appeal.  The veteran's claims for service 
connection are secondary to his already service-connected 
disability of generalized anxiety disorder.  

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing the disorders at issue.

In summary, all relevant facts have been properly developed 
with regard to the veteran's claims, and no further 
assistance is required in order to comply with VA's statutory 
duty to assist with the development of facts pertinent to the 
claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).




II.  Service Connection for Hypertension and Coronary Artery 
Disease (CAD)

In general service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be established on a secondary basis for a 
disability which is proximately due to or the result of a 
service connected disease or injury; or, for any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progression of 
the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Here, the veteran asserts that his hypertension and CAD are 
due to his service-connected generalized anxiety disorder, 
which became effective on January 16, 1988.  The service 
connection award for a generalized anxiety disorder was 
based, in pertinent part, upon the veteran's service in the 
Korean Conflict, as indicated from the July 2003 rating 
decision.

The Board reiterates that the claims file is unfortunately a 
"rebuilt folder," with much of the evidence referred to in 
the July 2003 rating decision.  In Marciniak v. Brown, the 
Court addressed a similar factual situation, and noted that 
there the Board was forced to rely on the facts as recorded 
on the first page of a 1966 BVA decision and in a 1980 BVA 
decision.  Citing the presumption of regularity set forth in 
Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992), the Court 
held that the Board was presumed to have properly discharged 
its official duties.  Id. at 200.  Accordingly, in this 
appeal, the Board will rely on the facts as set forth in the 
available documents of record.
 
A review of the record shows that the veteran was diagnosed 
with hypertension and CAD in June 2004, as indicated by the 
June 22, 2004 VA treatment record.  This is further supported 
by the veteran's private treatment records from Nicholas H. 
Noyes Memorial Hospital dated in July 2004. 

In a February 2005 letter, the veteran's private doctor, Dr. 
J.D. (a family medicine practitioner), stated that:

This patient has significant anxiety at times and 
has been significantly stressed.  He has diabetes 
and coronary artery disease and mild congestive 
heart failure.  Certainly his anxiety and stress 
affect his ability to control his sugars and put 
him at further risk for his coronary disease and 
congestive heart failure.

Also in February 2005, Dr. S.I., the veteran's 
cardiologist, opined that:

The above patient has been seen in my office since 
August 2004.  [The veteran] has a history of 
anxiety, which can have adverse effects on ischemic 
cardiomyopathy and diabetic control.   Anxiety and 
stress can cause hypertension as well as make it 
more difficult to control diabetes.  These two 
health conditions are known cardiac risk factors.  

The VA received another opinion from Dr. S.I. in January 2007 
that had similar findings to his February 2005 opinion.

In an August 2005 addendum, Dr. J.D., stated that:

[The veteran] has been a patient of mine for 
several years now.  He has a long history of 
chronic generalized anxiety and has multiple 
medical problems including significant coronary 
artery disease with severe dilated cardiomyopathy, 
congestive heart failure, Type I diabetes with an 
insulin pump, history of duodenal ulcer in the 
past, and a history of tobacco abuse.  Clearly his 
anxiety has the potential to worsen any of his 
other medical problems and worsen them and create 
an increased disability.  In addition, this can 
become a vicious cycle with worsening medical 
problems causing more and more anxiety.  He has 
also had a very difficult time and has been 
unsuccessful at stopping smoking which he 
attributes to his anxiety; this of course, is a 
severe problem in terms of his other medical 
problems, most especially his coronary artery 
disease and congestive heart failure.

The veteran underwent a VA mental examination in February 
2006.  The examiner told the veteran that he suffered from 
the following symptoms: rapid heartbeat, irregular heartbeat, 
snoring and breathing irregularities, irritability, loss of 
interest, exhaustion, tiredness, sleeping excessively, 
frustration, backaches, difficulty in maintaining acceptable 
blood sugar levels (he checks his levels 6 to 8 times per 
day), low energy, difficulty in thinking, and forgetfulness.  
The examiner noted that the crux of the evaluation was to see 
whether the veteran's service-connected anxiety negatively 
impacts the medical problems that were diagnosed by the 
veteran's private physicians Dr. J.P. and Dr. S.I.

The examiner opined that:

In responding to the specific requests listed under 
the General Remarks, it is my opinion that his 
physicians have stated that it is at least as 
likely as not that the service-connected diagnosis 
of anxiety has aggravated and increased the 
disability manifestations and symptoms that the 
veteran claims for hypertension, coronary artery 
disease, and diabetes.  The question of whether the 
service-connected diagnosis could have caused the 
physical conditions is less easily determined.  Not 
being a physician, and not having been involved 
with the veteran over an extended period of time, I 
cannot state definitively that his anxiety caused 
his hypertension and cardiac artery disease.  It is 
my opinion after reading the letters submitted by 
his doctors that his condition is certainly 
exacerbated by the anxiety.

The veteran underwent another VA examination on March 3, 
2006.  The veteran told the examiner that he has 
hypertension, which had its onset in 1975.  The 
veteran's heart problem began in about 1986.  He was 
diagnosed with an anxiety disorder since his discharge 
from service in 1955.  The examiner stated: "[f]rom 
what history I can get without the benefit of the file, 


I cannot relate the hypertension to the anxiety, as he 
began treatment for the treatment, from the history, 
about 1985."  The examiner further stated that:

We know hypertension comes with diabetes and there 
is something present before the elevated blood 
sugar makes the diagnosis of diabetes for us.  Once 
the diabetes comes, arteriosclerosis usually 
follows as it has with him with the coronary artery 
disease and the carotid artery disease.  So, I feel 
that it is more than likely that the history that I 
have from him without the file, that the diabetes 
is the cause of the hypertension and the 
arteriosclerosis.

The examiner's rationale was partly based on the fact that 
the veteran was not hospitalized for the depression or 
anxiety out of the service, only in the service.  And, that 
he lost no time for anxiety and depression until he retired 
as a result of the depression 20 years later.

In an addendum dated on March 6, 2006, the examiner further 
stated that:

The compensation and pension exam was done March 3, 
2006 without the chart.  The chart is here today on 
March 6, 2006 and is reviewed.  I spoke with the 
man; the man was not examined but he has had heart 
difficulties in the past and has been a diabetic 
for many years.  There is no question the heart 
disease and the hypertension are not caused by the 
anxiety and depression, which the man has, but by 
the diabetes.  The question is does the anxiety 
worsen the heart disease and the diabetes? It was 
my feeling, when the man was examined and so forth, 
that the heart disease and the diabetes was not 
exacerbated by the anxiety and depression and if it 
was it would be a temporary thing rather than a 
permanent aggravation.  I note in the file that 
there are some cardiologists that feel that control 
of the sugar and the control of his heart problems 
might be made worse with anxiety and depression.  
My original feeling and opinion I still hold.

In view of the totality of the evidence, to include the VA 
medical report and addendum dated in March 2006, the Board 
determines that with the resolution of all reasonable doubt 
in the veteran's favor, service connection for hypertension 
and CAD is warranted.  While it is clear that the evidence of 
record does not demonstrate that the veteran's hypertension 
and CAD are service origin, the record is equivocal as to 
whether these disabilities are a result of the veteran's 
service-connected generalized anxiety disorder.  Under 
38 C.F.R. § 3.102, when a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant.  A 
reasonable doubt is one which exist because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 U.S.C.A. 
§ 5107(b).

In the instant case, the veteran's contention that his 
service-connected generalized anxiety disorder has either 
caused or aggravated his hypertension and CAD is supported by 
medical opinions expressed in VA and private reports dated in 
February 2005, August 2005, February 2006 and January 2007, 
and is opposed by the medical opinion expressed in a VA 
report and addendum dated in March 2006.  However, the 
veteran's available medical records, including his medical 
history, as a whole lends support, in effect to both the 
foregoing opinions.  In such cases, where the evidentiary 
record is evenly balanced, the benefit of doubt must be 
resolved in favor of the veteran.  Thus, with the resolution 
of reasonable doubt in the veteran's favor, the Board 
concludes that service connection for hypertension and CAD, 
as secondary to the service-connected generalized anxiety 
disorder, is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for hypertension as secondary to the 
service-connected generalized anxiety disorder is granted.

Service connection for CAD as secondary to the service-
connected generalized anxiety disorder is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


